236 F.3d 6 (D.C. Cir. 2001)
Anise Jenkins, et al., Appellantsv.Washington Convention Center and District of Columbia, Appellees
No. 99-7196
United States Court of Appeals  FOR THE DISTRICT OF COLUMBIA CIRCUIT
Argued September 8, 2000Decided January 16, 2001

Appeal from the United States District Court  for the District of Columbia (No. 98cv02404)
Daniel M. Schember argued the cause for appellants. With him on the briefs was Alisa A. Wilkins.
Lutz Alexander Prager, Assistant Deputy Corporation  Counsel, argued the cause for appellee District of Columbia. With him on the brief were Robert R. Rigsby, Corporation  Counsel, and Charles L. Reischel, Deputy Corporation Counsel.
Glenn M. Young argued the cause for appellee Washington  Convention Center.  With him on the brief were Mark D.  Poindexter and Frederick A. Douglas.
Before:  Williams, Sentelle and Rogers, Circuit Judges.
Opinion for the Court filed by Circuit Judge Rogers.
Rogers, Circuit Judge:


1
Appellants, who are 19 individuals  and one corporation,1 seek refunds of special District of  Columbia taxes enacted by the Council of the District of  Columbia ("D.C. Council") to finance a new convention center. They alleged in their complaint that the Mayor exceeded his  authority under the District of Columbia Self-Government  and Governmental Reorganization Act2 by collecting the special taxes under an expired statute, and that, notwithstanding  later ratifications of the taxes by the D.C. Council, they were  deprived of property without procedural due process and just  compensation.  They also alleged tortious conversion of their  money.  The district court dismissed the complaint for lack of  subject matter jurisdiction.  On appeal, appellants contend  that the district court erred in holding that the District of  Columbia is a "State" for purposes of the Federal Tax  Injunction Act, 28 U.S.C. § 1341 (1994) ("FTIA"), that the  FTIA barred their claims under 42 U.S.C. § 1983 (Supp. III  1997), and that their claims may only be presented in the  Superior Court of the District of Columbia after exhaustion of  administrative remedies.


2
We need not decide whether the FTIA applies to the  District of Columbia, nor whether the FTIA bars appellants'  claim for monetary damages under § 1983.  Because Congress has granted exclusive jurisdiction over challenges to  District of Columbia tax assessments to the District of Columbia courts, see D.C. Code §§ 11-921(a)(3)(B), 11-1201,  11-1202 (1981), weaffirm the dismissal of the complaint for  lack of subject matter jurisdiction.3

I.

3
The Washington Convention Center Authority Act of 1994,  D.C. Law 10-188 (codified as amended at D.C. Code S 9-801  et seq.) ("1994 Act"), increased certain D.C. income and  franchise taxes and certain D.C. sales and use taxes on meals,  beverages, auto rentals, and hotels.  See 1994 Act SS 301303.  The special taxes were dedicated to the construction of  a new convention center in the District of Columbia, see id.  SS 201(4), 208, and the Act required the Authority Board to  submit to the Mayor and D.C. Council, within 24 months, a  report including a financial statement and feasibility analysis  for the center's construction.  See id. S 206(h).  The 1994 Act  also included a sunset provision, providing that the special  taxes would expire after two years if the Authority Board  failed to submit the report within 24 months, or by September 28, 1996.  See id. S 306(a).


4
Weeks prior to the deadline for submission of the report,  the D.C. Council concluded that it would be necessary to  extend the submission deadline, and thus extend the statute  imposing the special taxes.  On October 1, 1996, the D.C.  Council passed an emergency act, effective September 28,  1996, extending the submission deadline to 30 months instead  of 24 months.4  On December 3, 1996, the D.C. Council passed a second emergency act, extending the submission  date to 29 months instead of 24 months, until February 28,  1997.5  On January 8, 1997, the D.C. Council also passed a  temporary act, effective after Congressional review on April  25, 1997, extending the submission deadline to February 28,  1997.6  Then, in June 1998, the D.C. Council passed permanent legislation to repeal, as of February 27, 1997, the  submission deadline in the temporary act.7  The D.C. Council  Report of the Committee on Finance and Revenue stated that  "a repeal of the [sunset] provision would remove any concerns  that the continued collection of the taxes is contingent upon  factual determinations and conditions precedent."  Report of  D.C. Committee on Finance and Revenue, dated June 1,  1998, at 9.  Finally, in December 1998, the D.C. Council  passed permanent legislation that stated "[n]othwithstanding  any other law, surtaxes and dedicated taxes shall be collected  by the Mayor," for the convention center, until the tax  provisions "are repealed by legislation enacted after September 27, 1996."8  This legislation, effective after congressional  review on April 20, 1999, states that it applies as of September 27, 1996.


5
The 1999 Act would appear to foreclose any argument that  the D.C. Council did not retroactively authorize the special  taxes.9  See generally United States v. Heinszen, 206 U.S.  370 (1907);  Thomas v. Network Solutions, Inc., 176 F.3d 500,  506 (D.C. Cir. 1999).  According to appellants' complaint,  however, the special tax laws expired "during all or portions  of the period from September 28, 1996 until August 12, 1998,"  yet the Mayor continued to collect, and appellants continued  to pay, the special taxes in an amount of not less than  $467.06.10  It is this amount, and similar amounts on behalf of  the class of similarly situated taxpayers, for which appellants  seek refunds.  The Mayor's collection of the special taxes  after the statute had expired is the basis for appellants'  allegation that the Mayor acted ultra vires, beyond his authority under the Self-Government Act.  Appellants maintain  that the temporary act and the 1998 Act should not be  interpreted to have retroactive application, and that to the  extent the 1999 Act is intended to have blanket retroactive  effect, it is an unconstitutional taking of property without just  compensation if administrative remedies cannot reasonably be  pursued.  Appellants further allege that because taxation is  planned and systematic, not random, any reliance by the  District of Columbia on post-collection ratification, rather  than prior legislative action, violates the due process clause,  citing Zinermon v. Burch, 494 U.S. 113, 127-30, 135-39 (1990).  In addition, appellants allege the tortious conversion  of their money.  They filed their complaint in the United  States District Court for the District of Columbia, asserting  that the district court had jurisdiction under 28 U.S.C.  SS 1331, 1343(a)(3), (4), and 1367.


6
In granting the motion of the Washington Convention  Center Authority and the District of Columbia to dismiss the  complaint, the district court ruled that the District of Columbia was a "State" for purposes of the FTIA, 28 U.S.C. S 1341  (1994), and hence the FTIA barred appellants' constitutional  claims under S 1983 because appellants had an adequate  remedy under District of Columbia law that they had not  exhausted.11  Because appellants did not seek a declaratory  judgment or an order enjoining continued collection of the  taxes, the district court ruled that it could not exercise  jurisdiction under the "multiplicity of suits" rationale.  Regarding appellants' statutory and tort claims under District of  Columbia law, the district court ruled that, in view of its lack  of subject matter jurisdiction over appellants' § 1983 claims,  it was precluded from exercising supplemental jurisdiction.

II.

7
On appeal, appellants contend that the district court erred  as a matter of law in holding that the District of Columbia is  a "State" under the FTIA and in dismissing their claims  under § 1983 pursuant to the FTIA.  Appellants also contend that theywere not required to exhaust their remedies under  District of Columbia law, and, alternatively, if exhaustion is  required, the administrative remedies were inadequate and exhaustion of them would be futile.  In this regard, appellants  maintain that because the money was taken from members of  the class in countless daily transactions, each involving small  amounts of money, it would be unreasonable to require them  to keep records of each transaction in order to obtain relief  under administrative tax refund remedies, see D.C. Code  SS 47-1812.11(a)(2), 47-2020 (1981), and that because the  District of Columbia's position throughout this lawsuit has  been adverse to their claims in every important respect,  pursuing administrative remedies under District of Columbia  law would be futile.


8
In contending that the district court had subject matter  jurisdiction of their complaint, appellants rely on D.C. Transit  System, Inc. v. Pearson, 250 F.2d 765 (D.C. Cir. 1957).  They  read that case to stand for the proposition that where anticipatory relief is not sought (and appellants do not seek to  enjoin current or future assessment or collection of the  special taxes) a suit in district court is not barred by the D.C.  Tax Injunction Act, D.C. Code S 47-3307 (1981).12  In Pearson, the court held that in view of adequate remedies under  District of Columbia law, a suit to enjoin collection of a  District of Columbia tax would not lie in the district court. 250 F.2d at 765.  Our review of appellants' jurisdictional  contention is de novo.  See Zappia Middle East Construction  Co. Ltd. v. Emirate of Abu Dhabi, 215 F.3d 247, 249 (2nd Cir.  2000);  Trauma Service Group v. United States, 104 F.3d  1321, 1324 (Fed. Cir. 1997).  Because Congress has vested  exclusive jurisdiction in the District of Columbia courts over  all challenges to assessments and claims for refunds of District of Columbia taxes, we hold that the district court lacked  jurisdiction of appellants' complaint, and we do not reach  appellants' contentions regarding the FTIA and the D.C. Tax  Injunction Act.

A.

9
For many years the courts of the District of Columbia were  courts of limited jurisdiction and a variety of matters arising  under District of Columbia law were litigated in the federal  courts of the District of Columbia.  Congress changed that in  the District of Columbia Court Reform and Criminal Procedure Act of 1970, Pub. L. 91-358, 84 Stat. 473, (July 29, 1970)  (codified at D.C. Code S 11-101 et seq. (1981)) ("Court Reform Act").  Acting pursuant to Article I, Section 8, Clause 17  of the United States Constitution, Congress established a  state-type court system for the District of Columbia and  transferred jurisdiction over matters arising under District of  Columbia law from the federal courts to the new District of  Columbia courts.  See Court Reform Act, Title I, S 111  (codified at D.C. Code SS 11-921 through 11-923 (1981));  see  also Palmore v. United States, 411 U.S. 389, 392 n.2 (1973); cf. Sullivan v. Murphy, 478 F.2d 938, 962 n.35 (D.C. Cir.  1973).  As a result, the District of Columbia courts ceased to  be courts of limited jurisdiction, and the federal courts in the  District of Columbia assumed the traditional role of the  federal courts in our judicial system.  See Andrade v. Jackson, 401 A.2d 990, 992 (D.C. 1979);  Reichman v. Franklin  Simon Corp., 392 A.2d 9, 12 (D.C. 1978).


10
Section 111 of the Court Reform Act provided that the  newly established Superior Court of the District of Columbia  would have jurisdiction of "any civil action or other matter, at  law or in equity, which involves an appeal from or petition for  review of any assessment of tax (or civil penalty thereon)  made by the District of Columbia."  Court Reform Act, Title  I, S 111 (codified as D.C. Code S 11-921(a)(3)(B) (1981)). Further, S 111 provided that "[t]he Tax Division of the  Superior Court shall be assigned exclusive jurisdiction of all  appeals from and petitions for review of assessments of tax  (and civil penalties thereon) made by the District of Columbia  and all proceedings brought by the District of Columbia for  the imposition of criminal penalties pursuant to the provisions  of the statutes relating to taxes levied by or in behalf of the  District of Columbia."  Id. (codified as D.C. Code S 11-1201  (1981)).  Section 111 also provided:


11
Notwithstanding any other provision of law, the jurisdiction of the Tax Division of the Superior Court to review the validity and amount of all assessments of tax made by the District of Columbia is exclusive.  Effective on and after the effective date of the [Court Reform Act], any common-law remedy with respect to assessments of tax in the District of Columbia and any equitable action to enjoin such assessments available in a court other than the former District of Columbia Tax Court is abolished. Actions properly filed before the effective date of that Act are not affected by this section and the court in which any such action has been filed may retain jurisdiction until its disposition.


12
Id. (codified as D.C. Code S 11-1202 (1981)).


13
Congress' intent in the Court Reform Act could not be  more clear:  Congress unambiguously intended to vest in the  District of Columbia courts exclusive jurisdiction over all  challenges to District of Columbia taxes including those involving federal statutory or constitutional claims in lieu of  (rather than concurrently with) jurisdiction in the federal  courts.  Lest there be any doubt about Congress' intent to  place exclusive jurisdiction in the newly established District  of Columbia courts, in the Court Reform Act Congress expressly repealed its earlier enactment vesting concurrent  jurisdiction over matters relating to District of Columbia  taxes in the United States District Court for the District of  Columbia.


14
Prior to the Court Reform Act, the district court for the  District of Columbia was vested with "a two-fold jurisdiction,"  King v. Wall & Beaver Street Corp., 145 F.2d 377, 380 (D.C.  Cir. 1944), as "both a federal district court and the local trial  court of general jurisdiction."  Fehlhaber Pile Co. v. Tennessee Valley Authority, 155 F.2d 864, 865 (D.C. Cir. 1946);  see  also W. Urn Mfg. Co. v. Am. Pipe and Steel Corp., 284 F.2d  279, 281 (D.C. Cir. 1960);  D.C. Code SS 11-301, 11-305,  11-306 (1940).  In 1952, Congress enacted legislation with a  "savings clause," S. Rep. No. 82-1471, at 3 (1952);  H.R. Rep.  No. 82-1977, at 4 (1952), preserving the availability of judicial  remedies in the federal court for those District of Columbia taxpayers who elected not to pursue an administrative refund  process that was available under District of Columbia law. See Act of July 10, 1952, ch. 649, 66 Stat. 543, 546 (codified at  D.C. Code S 47-2413(c) (1961)).13  Because the district court  for the District of Columbia at the time was the local trial  court of general jurisdiction, the 1952 statute had the effect of  vesting concurrent jurisdiction in the district court over actions seeking refunds of District of Columbia taxes, along  with the administrative jurisdiction of the District of Columbia Board of Tax Appeals.  See, e.g., Pearson, 250 F.2d at  765.  Section 111 of Title I of the Court Reform Act repealed  the 1952 statute.  See D.C. Code S 11-1202 (1981) (repealing D.C. Code S 47-2413(c) (1961)).  Consequently, appellants'  reliance on Pearson, 250 F.2d at 765, for the proposition that  the district court had jurisdiction, is misplaced.


15
Congress also made clear that its grant of exclusive jurisdiction over challenges to tax assessments under District of  Columbia law included claims for refunds.  Section 161 of the  Court Reform Act established an administrative procedure  for obtaining refunds of District of Columbia taxes, see Court  Reform Act, Title I, § 161(a)(7) (codified as amended at D.C.  Code S 47-3310 (1981)), and provided an appeal from an  administrative determination with de novo review in the D.C.  Superior Court, see id. S 161(a)(3) (codified as amended at  D.C. Code S 47-3303 (1981)), a right of appeal to the District  of Columbia Court of Appeals, see id. S 161(a)(4) (codified as  amended at D.C. Code S 47-3304 (1981)), and certiorari review by the United States Supreme Court.  See id.;  see also  D.C. Code S 11-102 (1981).


16
Having established a state-type court system for the District of Columbia, three years later Congress enacted the  District of Columbia Self-Government and Governmental Reorganization Act, Pub. L. No. 93-198, 87 Stat. 774 (December  24, 1973) (codified at D.C. Code S 1-201 et seq. (1981)) ("SelfGovernment Act").  In addition to transferring certain functions previously performed by federal agencies to the District  of Columbia government, Congress delegated some of its  legislative authority under Article I, Section 8, Clause 17 of  the United States Constitution to a new District of Columbia  government.  Title IV of the Self-Government Act was a  Charter, which set forth the three branches of the District of  Columbia government and is similar, in some measure, to a  state constitution.  See Shook v. D.C. Fin. Responsibility and  Mgmt. Assistance Auth., 132 F.3d 775, 776 (D.C. Cir. 1998). Therein Congress delegated to the D.C. Council certain legislative powers, including revenue raising powers, see D.C.  Code SS 1-227, 1-233 (1981), by means of legislation in the  form of either permanent, temporary, or emergency acts, as  appropriate.  See id. SS 1-229, 1-233 (1981);  see also United  States v. Alston, 580 A.2d 587, 590-91 (D.C. 1990).  The  Mayor, in turn, was charged with the responsibility to enforce  the laws, including the levying and collection of taxes.  See  D.C. Code §§ 47-301, 47-310(6) (1981).  Pursuant to their  delegated authority, the D.C. Council enacted the 1994, 1998,  and 1999 Acts, and the emergency and temporary acts, and  the Mayor collected the special taxes for which appellants  seek refunds.


17
By enactment of the Court Reform Act and the Self Government Act, therefore, Congress has expressed its clear  intent to grant exclusive jurisdiction over claims for refunds  of District of Columbia taxes to the District of Columbia  courts and authorized District of Columbia government officials to enact and collect, as well as refund, taxes.  Congress  divested the federal courts of any jurisdiction over such  challenges that they might otherwise have, including jurisdiction over challenges presenting federal statutory or constitutional claims.  See Block v. District of Columbia, 492 F.2d  646, 648 (D.C. Cir. 1974);  District of Columbia v. Berenter,  466 F.2d 367, 373 n.9, 376 n.21 (D.C. Cir. 1972);  H.R. Rep.  No. 91-907, at 165 (1970).  The lack of life tenure and of the  other attributes of Article III status on the part of the judges  of the District of Columbia's courts does not render the  exclusive jurisdiction of those courts over federal statutory  and constitutional claims constitutionally problematic.  See  Swain v. Pressley, 430 U.S. 372, 382-83 (1977).  As would be  true of a litigant challenging State taxes, the refund and  appeal procedures in the Court Reform Act do not preclude a  litigant, including appellants, from raising federal statutory  and constitutional claims in the District of Columbia courts,  with ultimate review of federal claims by the UnitedStates Supreme Court available by writ of certiorari.  See Court  Reform Act, Title I, S 161(a)(7) (codified as amended at D.C.  Code S 47-3310 (1981));  id. S 161(a)(3) (codified as amended  at D.C. Code S 47-3303 (1981));  id. S 161(a)(4) (codified as  amended at D.C. Code S 47-3304 (1981));  see also D.C. Code  S 11-102 (1981).


18
Accordingly, we affirm the dismissal of appellants' complaint for lack of subject matter jurisdiction.14



Notes:


1
  The individual appellants are Anise Jenkins, Philip Barlow,  Matthew D. Bernstein, Steven L. Block, Christopher Crowder,  Steven Donkin, Kathryn Eckles, Jennifer Ellingston, Deborah Hanrahan, Harriet Hubbard, Eugene Dewitt Kinlow, Kevin M. McCarron, Joseph Passonneau, Gastrel L. Riley, Sandra Seegars, Thomas  C. Smith, Bradford Snell, Elizabeth Solomon, and Karen A. Szulgit. The corporate appellant is Planet Vox, Inc.


2
  Pub. L. No. 93-198, 87 Stat. 774 (December 24, 1973) (codified  at D.C. Code S 1-201 et seq. (1981)) ("Self-Government Act");  see  also D.C. Code S 1-242 (1981).


3
  The court may affirm the district court on grounds different  from those relied upon by the district court.  See, e.g., United  States ex rel. Settlemire v. District of Columbia, 198 F.3d 913, 920  (D.C. Cir. 1999);  see also Securities and Exchange Commission v.  Chenery Corp., 318 U.S. 80, 88 (1943) (citing Helvering v. Gowran,  302 U.S. 238, 245 (1937)).


4
  See Washington Convention Center Authority Act of 1994  Emergency Amendment Act of 1996, D.C. Act 11-393, effective  October 1, 1996, SS 2, 4.  This Act was effective for ninety days. See D.C. Code S 1-229(a) (1981).


5
  See Washington Convention Center Authority Act of 1994  Time Extension Emergency Amendment Act of 1996, D.C. Act  11-509, effective January 8, 1997, SS 2, 4.  This Act was effective  for ninety days.  See D.C. Code S 1-229(a) (1981).


6
  See Washington Convention Center Authority Act of 1994  Time Extension Temporary Amendment Act of 1997, D.C. Law  11-262, effective April 25, 1997, S 2.  By its terms, the temporary  act expired after 225 days, on December 6, 1997.  Id. S 4(b).


7
  See Washington Convention Center Authority Financing  Amendment Act of 1998, D.C. Law 12-142, effective August 12,  1998, S 2(l ) ("1998 Act").


8
  See Technical Amendments Act of 1998, D.C. Law 12-264,  effective September 27, 1996, S 21 (codified at D.C. Code S 9-833)  ("1999 Act").


9
  See id.


10
  Appellants allege in their complaint that the taxes expired on  February 28, 1997, because financial submission requirements were  not met by the date specified in the temporary act.  Alternatively,  appellants allege that the taxes expired on December 6, 1997, due to  the expiration of the temporary act on that date.  Appellants also  allege that because the first emergency act expired on December  30, 1996, and the second emergency act did not become effective  until January 8, 1997, taxing authority expired from December 30,  1996 to January 8, 1997.  Appellants also allege that the taxes  expired from December 30, 1996 to April 25, 1997, because the  second emergency act was invalid.  Additionally, appellants allege  that the taxes expired from September 28, 1996 to April 25, 1997,  because the first emergency act was invalid.


11
  The Federal Tax Injunction Act provides that:
The district courts shall not enjoin, suspend or restrain the assessment, levy or collection of any tax under State law where a plain, speedy, and efficient remedy may be had in the courts of such State. 28 U.S.C. S 1341 (1994).


12
  The D.C. Tax Injunction Act provides that "[n]o suit shall be  filed to enjoin the assessment or collection by the District of  Columbia or any of its officers, agents, or employees of any tax."  D.C. Code S 47-3307 (1981).


13
  The 1952 Act provided, in relevant part:
The remedies provided to the taxpayer under this chapter shall not be deemed to take away from the taxpayer any remedy which he might have under any other provision of law, but no suit for the recovery of overpayment of any tax shall be instituted in any court if the taxpayer has elected to file an appeal with respect to such overpayment with the Board of Tax Appeals for the District of Columbia under this title.
Act of July 10, 1952, ch. 649, 66 Stat. 543, 546 (codified at D.C. Code  S 47-2413(c) (1961)).


14
  In view of our disposition, we do not address appellants'  contention that administrative remedies under District of Columbia  law are inadequate and that pursuit of them would be futile.  We  note that the District of Columbia Court of Appeals summarily  affirmed dismissal of a similar complaint brought by appellants for  failure to exhaust administrative remedies.  See Jenkins v. Wash.  Convention Ctr. Auth., Nos. 00-CV-29 and 00-CV-239 (D.C. August 7, 2000).  Further, it appears that on September 27, 1999,  appellants filed administrative claims for refunds.  See Washington  Convention Center Authority's Brief at 19;  Appellants' Reply Brief  at 7 n.4.